DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2020 and 13 February 2022 were filed prior to the mailing date of this office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2: “a defect sensor” should read -- a defect inspection sensor --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, lines 6-8: “and a controller, wherein the chip storage cavity is used to store the light-emitting chips, and the controller is configured to pick up and release a chip;”
Claim 1, lines 12-13: “a chip bonding part configured to bond the light-emitting chips to the display panel.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
Claim limitations “the controller is configured to pick up and release a chip;” in claim 1, lines 7-8 and “a chip bonding part configured to bond the light-emitting chips to the display panel” claim 1, lines 12-13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specification fails to provide a written description of the recited “controller” and “a chip bonding part”. Specification [0032] along with Fig. 4 describes “the controller 22 includes a chip pick-up part 221 for picking up light-emitting chips and a chip releasing part 222 for releasing the light-emitting chips at a position where the defect is located.” Further claim 7 recites “wherein the controller comprises a chip pick-up part for picking up the light-emitting chips, and the chip pick-up part comprises one or more of an electromagnetic force pick-up component, an electrostatic force pick-up component, and a vacuum suction pick-up component.” Claim 7 recites a broader limitation that can be enabled by an electrical circuit that controls an electromagnetic or electrostatic pick-up or a mechanical system that controls a vacuum suction or claws/finger pick-up. Because claim 7 recites a broader limitation and the specification fails to provide any further details of the controller, this limitation invokes 35 U.S.C. 112(f).



Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 line 2: “a defect sensor configured to inspect defects” renders claim indefinite. It is unclear how a defect sensor inspects defects. Examiner recommends to recite either a defect inspection sensor or a defect detection sensor. Though para. [0027] specifies “the defect sensor 10 can be a camera”, the limitation “defect sensor” reads as a sensor for inspecting a defect as well as a sensor that is defective and therefore, claim is indefinite. 

Claims 2-14 depend on claim 1. Therefore, claims 1-14 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-3, 6-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160351092) in view of Gieskes (US 5852869).
Regarding claim 1, Chen teaches, 
A repair device for a display panel (see Abstract), comprising: 
a defect sensor (a scan line camera is used to detect the illumination of the light-emitting device 12, and to identify whether the light-emitting device 12 or the substitutive light-emitting device 12R is defective or not, para. [0040]) configured to inspect defects of the display panel to obtain defect information (step S10, defect detecting process is performed to detect whether each light-emitting device 12 works normally, Fig. 5); 
the controller is configured to pick up and release a chip (clipped or sucked by micro robot, and then placed and mounted on the bonding pads 14 to electrically connect the first connecting electrodes 111, para. [0032]); 

a chip bonding part configured to bond the light-emitting chips to the display panel (bonding pads 14 may be melted by a thermal process and the light-emitting devices 12 can be bonded on the bonding pads 14, para. [0032] and step S26: form a substitutive light-emitting device on the substitutive bonding pad, para. [0047]).
Chen does not teach a chip pick-and-place part configured to pick up, store, and release light-emitting chips, or the chip pick-and-place part comprising a chip storage cavity and a controller. However, Gieskes teaches an apparatus and a method for automatically supplying surface mount chip components from a bulk feeder and placing the chip components on a substrate in which,
a chip pick-and-place part (50, Fig. 2) configured to pick up, store, and release chips, the chip pick-and-place part comprising a chip storage cavity (chips 75 and feeder 68, Figs. 3-4 and 6, see Fig. 4 Gieskes below) and a controller (108, Fig. 5), wherein the chip storage cavity is used to store the chips (each component feeder and placement head 52 includes a bulk component feeder 68, a spindle 70, and a chip component transfer mechanism 72, col. 4, lines 55-58).
Therefore, in view of the teachings of Gieskes, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the display repair device of Chen to add a bulk component feeder 68 so that it stacks light emitting chips 75 in bulk form in the feeder and enables a spindle 70, and a chip component transfer mechanism 72 to feed the chips and to bond to any desired position using placement head 66 on a display panel.

[AltContent: arrow][AltContent: textbox (chip bonding part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (chips)][AltContent: arrow][AltContent: textbox (storage cavity)]
    PNG
    media_image1.png
    445
    613
    media_image1.png
    Greyscale

	Fig. 4, Gieskes. 

Regarding claims 6-10, 12 and 14, Chen further teaches, 
[Claim 6]. The repair device for the display panel according to claim 1, wherein the chip pick-and-place part is configured to pick up and store at least one of the light-emitting chips and release the light-emitting chips one by one at the positions where the defects are located (see steps 24 and 26, Fig. 9).

[Claim 7]. The repair device for the display panel according to claim 1, wherein the controller comprises a chip pick-up part for picking up the light-emitting chips, and the chip pick-up part comprises one or more of an electromagnetic force pick-up component, an electrostatic force pick-up component, and a vacuum suction pick-up component (clipped or sucked by micro robot, para. [0032]).

[Claim 8]. The repair device for the display panel according to claim 1, wherein the controller comprises a chip releasing part for releasing the light-emitting chips at the positions where the defects are located, and the chip releasing part comprises one or more of a pressure releasing 

[Claim 9]. The repair device for the display panel according to claim 1, wherein the controller comprises a chip pick-up part for picking up the light-emitting chips and a chip releasing part for releasing the light-emitting chips at the positions where the defects are located, the chip pick-up part comprises one or more of an electromagnetic force pick-up component, an electrostatic force pick-up component, and a vacuum suction pick-up component (clipped or sucked by micro robot, para. [0032]), and the chip releasing part comprises one or more of a pressure releasing component, an electrostatic force releasing component, an electromagnetic force releasing component, and a fluid releasing component.

[Claim 10]. The repair device for the display panel according to claim 1, wherein the chip pick-up part and the chip releasing part are same components (clipped or sucked by micro robot, then placed and mounted on the bonding pads 14 to electrically connect the first connecting electrodes 111, see para. [0032]).

[Claim 12]. The repair device for the display panel according to claim 1, wherein the controller comprises a chip pick-up part for picking up the light-emitting chips and a chip releasing part for releasing the light-emitting chips at the positions where the defects are located, and the chip pick-up part and the chip releasing part are same components (see para. [0032]).

[Claim 14]. The repair device for the display panel according to claim 1, wherein the chip bonding part comprises one or more of a reflow bonding component and a thermo-compression 

Regarding claims 2-3, Chen does not teach a storage cavity used for stacking light emitting diodes or cylindrical cavity or a cavity used to store light emitting chips of one color or multiple colors or a picking up light emitting diodes using a vacuum suction component. However, Gieskes further teaches, 
[Claim 2]. The repair device for the display panel according to claim 1, wherein the chip storage cavity (68, Fig. 4) comprises a cavity extending along a first direction, and the chip storage cavity is used for stacking the chips in the chip storage cavity (see Fig. 4).

[Claim 3] The repair device for the display panel according to claim 2, wherein the chip pick-and-place part is configured to pick up, store, and release a flip- chip structure (see component holding part 88 and spindle 70, Figs. 6-7 and Fig. 9), the cavity is a cylindrical cavity, and the first direction is parallel to a central axis of the cylindrical cavity (see Figs. 7 and 9).

Therefore, in view of the teachings of Gieskes, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the repair device of Chen to add a bulk component feeder 68 to feed light emitting diodes so that the cylindrical cavity used to stack light emitting diodes parallel to the central axis of the cylindrical cavity and to store light emitting diodes of either one color or multiple colors that enables a chip component transfer mechanism 72 to feed the chips and to bond to any desired position using placement head 66 on a display panel.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gieskes as applied to claim 1 above, and further in view of Goward (US 20180351030).
Regarding claims 4-5, Chen teaches in para. [0025] that first pixel units 112A and the second pixel units 112B are used to provide lights of different colors e.g. red light, blue light, or green light. Chen does not teach a plurality of chip pick-and-place parts. However, Goward teaches a transfer apparatus for transferring a plurality of light emitting diode chips in which,
[Claim 4]. The repair device for the display panel according to claim 1, further comprising a plurality of chip pick-and-place parts (LEDs 706, Figs. 7E and 7G), and each of the chip pick-and-place parts is used to store the chips of one color (single color, para. [0041]).
[Claim 5]. The repair device for the display panel according to claim 1, further comprising a plurality of chip pick-and-place parts (LEDs 706, Figs. 7E and 7G), and each of the chip pick-and-place parts is used to store the chips of multiple colors (LEDs of different color, see para. [0041]).
Therefore, in view of the teachings of Goward, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the repair device of Chen to add a plurality of chip pick-and-place parts so that it enables a single-color light emitting chips or multiple color light emitting chips to be mounted simultaneously while repairing a display panel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gieskes as applied to claim 1 above, and further in view of Harada (WO 2017119028).
Regarding claim 11, modified Chen does not teach a chip pick-and-place part having chip pick-up part and the chip releasing part are provided separately. However, Harada teaches a defect inspection system including defect removing means for removing a defective light emitting diode during manufacturing in which, 

[AltContent: arrow][AltContent: textbox (chip pick-up part)][AltContent: arrow][AltContent: textbox (chip releasing part)][AltContent: arrow]  
    PNG
    media_image2.png
    228
    542
    media_image2.png
    Greyscale
 
Modified Fig. 4, Harada. 

Therefore, in view of the teachings of Harada, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the repair device of Chen to add a chip pick-and-place part having a suction nozzle 103 and to arrange the air flow such that it enables pick a light emitting diode using the nozzle and to release a defective chip 102 in different direction so that the defective chip can be discarded easily while repairing a display panel.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gieskes as applied to claim 1 above, and further in view of Lin (US 20190035696).
Regarding claim 11, modified Chen does not teach displaying the defect information comprises positions, numbers, and colors of the defects. However, Lin teaches an automatic inspection tool and a macro-inspection system in which, 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Han (JP 2020102616) teaches a LED substrate repairing device and method in which a first inspection part to detect a defective LED from a substrate; an LED removing part to remove the defective LED; a bonding material feeding part to feed new conductive bonding material, an LED feeding part to securely place a new LED on the new conductive bonding material and a bonding part to bond the new LED to the substrate. 
Prior art of record Liao (US 20190181016) teaches a device and method for repairing semiconductor chips including a plurality of light-emitting units, driving the light-emitting units by a signal generator, measuring to detect module to obtain an abnormal feature and a bad light-emitting unit, projecting a laser light source onto the bad light-emitting unit, removing the bad light-emitting unit and placing a good light-emitting unit inside the vacancy by the chip pick-and-place module, and electrically connecting the good light-emitting unit to the circuit substrate.
Prior art of record Saketi (US 20190139794) teaches a micro-light emitting diodes (mLEDs) transfer device for transferring the LEDs from the native substrate on which they have been manufactured to a target substrate that forms part of a display, or display substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729